Citation Nr: 1755854	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-19 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to special monthly pension (SMP) benefits based on the need for regular aid and attendance of another or on account of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1953 to January 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania, which denied entitlement to a special monthly pension.  The appellant timely appealed the decision with a notice of disagreement received by VA in January 2015.  After the RO issued a statement of the case in April 2016, the appeal was perfected with the appellant timely filing a substantive appeal in the same month.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The competent and probative evidence fails to show that the Veteran is housebound or in need of the aid and attendance of another person.


CONCLUSION OF LAW

The criteria for entitlement to SMP benefits for the Veteran based on the need for aid and attendance or housebound status have not been met.  38 U.S.C. §§ 1521, 1541, 5107; 38 C.F.R. §§ 3.351, 3.352.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to SMP benefits based on the need for regular aid and attendance of another or on account of being housebound.  After reviewing the record, the Board finds that the weight of the competent and probative evidence is against a finding of entitlement to SMP benefits.  The reasons and bases for this decision will be explained below.

I.  Notice and Assistance

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran and his representative have argued that the Veteran should be scheduled for a new medical examination due to the Veteran's advanced age and in order to obtain an up-to-date examination of the Veteran's disabilities, to include his skin disorder.  10/17/2017, Appellate Brief (VSO IHP; Post remand Brief; Attorney Brief); 04/27/2016, Form 9.  The Board notes that although the latest examination was conducted in December 2014, the latest VA treatment report from May 2016 provides sufficient, up-to-date information on the Veteran's medical conditions and disabilities.  As such, the Board does not agree that the evidence is insufficient to provide an additional examination.

The Board has considered the appellant's appealed issue being decided upon and decided on the matter based on the pertinent evidence.  Neither the appellant nor the appellant's representative has raised any other issues with respect to VA's duties, nor have any other issues been reasonably raised by the record with respect to VA's duties.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Given the above, the Board will proceed to the merits of this appeal.

II.  Entitlement to SMP

The Veteran is seeking entitlement to SMP on his own behalf, asserting that his medical conditions have rendered him either housebound or in need of the aid and attendance of another.  Increased pension benefits are payable to a veteran who needs the regular aid and attendance of another or by reason of being housebound.  38 U.S.C. § 1521(d)-(e); 38 C.F.R. § 3.351(a)(1).  An increased pension rate, in the form of a special monthly pension, is granted when an otherwise eligible veteran is in need of regular aid and attendance. 38 U.S.C.A. § 1521(d); accord 38 C.F.R. § 3.351(b)-(c).  A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the Veteran to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the Veteran to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  
A determination that a Veteran is "bedridden" is one basis for determining that aid and attendance is required and is defined as that condition which, through its essential character, actually requires that the Veteran remain in bed.  All of the above conditions need not be found in order to warrant aid and attendance, and there need not be a constant need for aid and attendance, as opposed to the Veteran being so helpless as to need regular aid and attendance.  Id. § 3.352(a).

The record reflects that the Veteran does not have any service-connected disabilities.  The Board notes that service connection is not required for SMP, but it is for special monthly compensation (SMC) benefits.  In this regard, the Veteran is in receipt of VA pension benefits, permanent and total, effective February 1, 2010.  For pension purposes, the two most disabling condition considered by 
VA are his arthritis (40 percent) and eczema (30 percent).  

The compensation and pension examination completed in December 2014 listed the following diagnoses for the Veteran: hyperthyroidism, hypercholesterolemia, multiple skin lesions, and osteoarthritis of the spine.  12/18/2014, Legacy Content Manager Documents (LCMD), C & P Examination.  The assessment stated that the Veteran was not confined to bed, was able to feed himself and prepare his own meals, did not require assistance with bathing or attending to hygiene tasks, was not legally blind, did not need help managing his medication, and was able to manage his own financial affairs.  The Veteran was not noted to be living in a care facility and had no restrictions on his ability to leave him home; he did not have any prosthetics or require the use of any assistive devices or the assistance of another person to get around.

Moreover, the latest VA treatment report from May 2016 shows that the Veteran is independent in his activities of daily living and is not confined to his home or immediate premises; he is able to to travel independently.  05/17/2016, LCMD, CAPRI.  The Board notes that VA treatment reports do show that the Veteran requires meals to be prepared and served to him and that he requires assistance with housekeeping, but these are considered instrumental activities of daily living.  Instrumental activities of daily living are not considered for determinations for the need of aid and attendance.  There is no evidence from the latest VA treatment records that the Veteran's skin cancer requires therapy that is comparable to that used for systemic malignancies.  Indeed, May 2016 VA treatment reports reflect that the Veteran had callus formation on sole of right foot over 3rd and 4th distal metatarsal area and there was no skin discoloration in his extremities.

After reviewing the pertinent medical and lay evidence of record, the Board finds that the preponderance of the evidence is against the claim.  As such, entitlement to SMP based on aid and attendance or by being housebound is denied.



ORDER

SMP benefits based on the need for regular aid and attendance of another or on account of being housebound is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


